

(PAGE NUMBERS REFER TO PAPER DOCUMENT ONLY)


EXHIBIT 10.1


STATE OF NORTH CAROLINA


COUNTY OF MECKLENBURG
PURCHASE AND SALE AGREEMENT



THIS PURCHASE AND SALE AGREEMENT (“Agreement”), dated as of September 20, 2012,
is made and entered into by and between CONSUMER PROGRAMS INCORPORATED, a
Missouri corporation (“Seller”), and Worldwide Ventures, Incorporated, a North
Carolina corporation (“Buyer”).
For and in consideration of Fifty Thousand Dollars ($50,000.00) (the “Deposit”)
which shall be paid by Buyer to Urban Title Insurance Company, Charlotte, North
Carolina as agent for Chicago Title Insurance Company (the “Escrow Agent”) in
escrow, upon the terms set forth in paragraph 28 below within two (2) business
days after the date of complete execution and delivery of this Agreement (the
“Effective Date”), Seller agrees to sell and convey to Buyer, and Buyer agrees
to purchase from Seller at the price and upon the other terms and conditions set
forth below, that certain property commonly known as 11001 Park Charlotte Blvd.,
Charlotte, North Carolina, further described as Mecklenburg County Tax ID
199-201-22, along with two parcels of land known as tax parcel number 199-201-23
and 199-201-24 and more particularly described as follows (collectively, the
aforementioned property is referred to as the “Land”):
(a)That certain tract or parcel of land located in the City of Charlotte,
Mecklenburg County, North Carolina outlined in bold on Exhibit A-1 attached
hereto, and known as Mecklenburg County Tax Parcel 199-201-22, with the legal
description contained in Seller’s vesting deed to govern;
(b)    That certain tract or parcel of land located in the City of Charlotte,
Mecklenburg County, North Carolina outlined in bold on Exhibit A-2 attached
hereto, and known as Mecklenburg County Tax Parcel 199-201-23, with the legal
description contained in Seller’s vesting deed to govern;
(c)    That certain tract or parcel of land located in the City of Charlotte,
Mecklenburg County, North Carolina outlined in bold on Exhibit A-3 attached
hereto, and known as Mecklenburg County Tax Parcel 199-201-24, with the legal
description contained in Seller’s vesting deed to govern;
(d)    All rights, privileges, and easements appurtenant to the Land, including
all water rights, rights of way, roadways, roadbeds and reversions and other
appurtenances used in connection with the beneficial use of the Land;
(e)    All improvements and fixtures located on the Land, and any equipment
located on the Land and that services the Improvements, such as electric
transformers and emergency power generators (whether in the nature of fixtures
or personal property) (the “Improvements”);
(f)    All of Seller’s interest in any licenses, permits, utility reservations,
zoning and development rights, plans and specifications, surveys, warranties,
guaranties and other documents relating to, or incident to the use of, the Land
and Improvements (“Documents”).
All of the property items described in subparagraphs (a) through (d) above are
collectively called the “Property”).

#PageNum#



--------------------------------------------------------------------------------



1.Purchase Price. The purchase price for the Property (the “Purchase Price”),
sold on an “AS IS” basis, shall be One Million Six Hundred Thousand Dollars
[$1,600,000.00] subject, however, to the adjustments provided for below. At the
Closing, Buyer shall pay the Purchase Price (after deduction and credit to Buyer
for the Deposit) to Seller in immediately available federal funds. The Purchase
Price shall be allocated as follows: One Million Four Hundred Thousand and
No/100 Dollars ($1,400,000.00) to the land and building designated as Tax Parcel
No. 199-201-22; and One Hundred Thousand and No/100 Dollars ($100,000.00) each
to Mecklenburg County Tax Parcels 199-201-23 and 199-201-24.
2.    Closing. The closing of the purchase and sale of the Property (“Closing”)
shall occur at the offices of Buyer’s attorney in Charlotte, North Carolina, or
at such other place as the parties may mutually agree (it being agreed that at
the option of either party the Closing shall be held “in escrow”, without
requiring the physical presence of either party at Closing) at 10:00 a.m. on
that date (the “Closing Date”) determined as follows :
(a)    Buyer shall have the time period from and after the Effective Date until
12:00 Midnight on that date which is twenty-five (25) days after the Effective
Date (the “Inspection Period”) within which period Buyer may determine the
suitability of the Property for Buyer’s proposed use and development. Buyer may
terminate this Agreement by written notice given to Seller within the Inspection
Period if Buyer shall determine in its sole discretion (for any reason other
than lack of available funds) that the Property is not so suitable. Upon
Termination under this paragraph 2(a). the Deposit shall be returned to Buyer,
and thereupon and thereafter this Agreement shall be null and void.
(b)    Provided this Agreement is not terminated as provided in paragraph 2(a)
above, the Closing shall occur on or before October 18, 2012. Buyer acknowledges
that time is of the essence with respect to every provision of this Agreement
and agrees that October 18, 2012 is an absolute deadline for Closing.
3.    Closing Documentation. At the Closing, Seller shall execute and deliver to
Buyer the following:
(a)    A special warranty deed (“Deed”) on the most current North Carolina Bar
Association form conveying to Buyer fee simple, marketable, indefeasible and
insurable (at regular title insurance rates) title to the Property free and
clear of all liens, charges and encumbrances, except for Permitted
Encumbrances.“Permitted Encumbrances” shall mean: (i) the lien for ad valorem
real estate taxes for the year in which the Closing occurs (and prorated at the
Closing as provided below); and (ii) any matter of title which exists of record
as of the date of this Agreement other than and except Monetary Liens. “Monetary
Liens” shall mean: any and all liens or claims for deferred or “rollback” taxes
and/or taxes other than those to be prorated at Closing, and all mortgages,
deeds of trust, deeds to secure debt or other debt security instruments, and all
attachments, judgments, mechanic’s or materialmen’s liens, and any other lien or
encumbrance of a definite or ascertainable amount which may be removed by the
payment of money. Seller agrees that at or before Closing, Seller shall remove
from and satisfy on the public record all Monetary Liens.
(b)    An owners and contractors affidavit on the form attached hereto as
Exhibit B.
(c)    A non-foreign person affidavit in the form complying with law so that
withholding will not be required.
(d)    A statement from Seller certifying that all of the representations and
warranties contained in paragraph 10 below are true and correct (or if not,
specifying why not) as of the Closing Date.
(e)    A settlement statement.

#PageNum#



--------------------------------------------------------------------------------



At the Closing, Buyer shall execute and deliver to Seller the settlement
statement.
4.    Closing Costs. Seller shall pay for the cost of preparation of the Deed,
the transfer taxes and/or revenue stamps on the Deed, and one-half (1/2) of the
escrow fees charged by Escrow agent at Closing. The Buyer shall pay for (i) the
cost of the Survey (defined in paragraph 8 below); (ii) the cost of recording of
the Deed; and (iii) one-half (1/2) of the escrow fees charged by Escrow agent at
Closing. Each party shall pay its own attorney fees and any other costs and
expenses that it may incur in connection with the transaction contemplated by
this Agreement.
5.    Ad Valorem Taxes. All ad valorem real and personal property taxes on the
Property which first become due to any taxing authority having jurisdiction of
the Property during the calendar year in which the Closing occurs, shall be
prorated on a calendar year basis and, regardless of the fiscal year of such
taxing authority. Seller shall pay that fraction of such taxes the denominator
of which shall be 365 and the numerator of which shall be the number of days in
the applicable calendar year which shall have passed as of the Closing Date and
Buyer shall pay the remaining portion of such taxes. If the amount of such taxes
shall not have been finally determined as of the Closing Date, then such taxes
shall be prorated using the valuation for the Property and the tax rate
effective for the prior year, and such proration shall be final. All ad valorem
taxes on personal property not part of the Improvements and any assessments
against the Property shall be paid by Seller at or prior to Closing.
6.    Delivery of Survey and Plans, etc. As soon as possible and in any event
within ten (10) days after the Effective Date, Seller shall, to the extent the
same are in its possession or otherwise available to it at nominal cost, deliver
to Buyer copies of: all soil tests, licenses, permits, plans and specifications
in respect of the Property or modifications, alterations or additions thereto;
all surveys showing the Land and/or any Improvements located thereon; all title
insurance policies and recorded instruments listed as exceptions to title; and
environmental site assessments relating to the Property.
7.    Title Examination. On or before the expiration of the Inspection Period,
Buyer shall obtain a title insurance commitment covering the Property, and shall
deliver to Seller a written notice of any title objections, which may be based
on the survey described in paragraph 8 (the “Objection Notice”). If Buyer fails
to deliver the Objection Notice in a timely manner, then Buyer shall be deemed
to have accepted all matters of record as of the effective date of the title
commitment (or, if Buyer has failed to obtain a title commitment, as of the last
day of the Inspection Period), and all such matters shall be deemed Permitted
Encumbrances. Seller may remedy, or agree to remedy prior to the Closing,
Buyer’s title objections to the reasonable satisfaction of Buyer and its title
insurer by delivering a notice to that effect (the “Objection Response”) within
five (5) days after its receipt of the Objection Notice.
If Seller does not timely deliver an Objection Response indicating that it will
cure or remedy all of the title objections set forth in the Objection Notice,
then Buyer, at its election and as its sole and exclusive remedy, shall have the
right either to: (a) proceed to Closing, in which case Buyer shall accept title
to the Property subject to the objections that Seller has not agreed to cure or
remedy (and such matters shall be deemed Permitted Encumbrances); or (b)
terminate this Agreement by delivery of written notice to Seller within five (5)
days after its receipt of the Objection Response, or if no Objection Response
has been given by Seller, within ten (10) days after its delivery of the
Objection Notice. In addition, if Seller delivers an Objection Response but
subsequently fails (despite the exercise of commercially reasonable good faith
efforts) to cure or remedy all of the title objections that it had obligated
itself to do so in the Objection Response, then Buyer, at its election and as
its sole and exclusive remedy, shall have the right either to: (y) proceed to
Closing, in which case Buyer shall accept title to the Property subject to the
objections that Seller has failed to cure or remedy (and such matters shall be
deemed Permitted Encumbrances); or (z) terminate this Agreement by delivery of
written notice to Seller prior to the Closing Date. Upon any termination by
Buyer under this paragraph, Buyer shall be entitled to receive the return of the
Deposit.

#PageNum#



--------------------------------------------------------------------------------



8.    Survey. Prior to the end of the Inspection Period, Buyer may obtain an
accurate survey of the Land (the “Survey”) prepared by a North Carolina
registered land surveyor in accordance with the ALTA/ACSM Minimum Standard
Detail Requirements for Land Title Surveys and showing the location of all
easements or encroachments, if any, affecting the Property. Buyer shall provide
a copy of the Survey to Seller upon its completion, and shall have the right to
make written objections to title based upon the Survey as provided in paragraph
7.
9.    Inspection and Surveys. During the Inspection Period and until this
Agreement is terminated or fully performed, but subject to the limitations set
forth below, Buyer and its agents, employees, consultants and contractors will
be entitled to go upon the Property to inspect it and to perform boundary,
topographical and other surveys and any other studies and/or tests desirable for
Buyer to determine that the Property will be suitable for and support the
development contemplated by Buyer. Buyer shall indemnify, defend and hold
harmless Seller from and against any and all claims, liabilities, costs and
expenses (including without limitation, actual attorneys’ fees billed at
customary hourly rates) arising out of any entry on the Property by Buyer or any
person or entity for which Buyer is responsible. The foregoing indemnity shall
survive Closing or any termination of this Agreement.
Any other provision of this Agreement to the contrary notwithstanding, Buyer
shall not conduct and shall not permit to be conducted any environmental tests
in respect of the Property which shall penetrate or otherwise disturb the
surface of the land without Seller’s prior written consent.
10.    Representation and Warranties by Seller. Seller represents, warrants and
(as applicable) covenants to Buyer as of the Effective Date and as of the date
of Closing, that:
(a)    The execution and delivery of this Agreement and the consummation of the
transactions contemplated by this Agreement by Seller have been duly and validly
authorized by all necessary action, and this Agreement constitutes Seller’s
valid and legally binding agreement enforceable in accordance with its terms;
(b)    No lease, maintenance, property management or other contract affecting
the Property will be in existence as of the Closing, except the Permitted
Encumbrances.
(c)    There are no taxes (existing or deferred), charges or assessments of any
nature or description arising out of the conduct of Seller’s business or the
operation or ownership of the Property, which would constitute a lien against
the Property, that will be unpaid at the date of Closing, except for the lien of
ad valorem property taxes to be prorated at Closing as provided above.
(d)    There are no liabilities which encumber the Property and no contracts or
commitments or recorded encumbrances relating to the Property, other than the
Permitted Encumbrances.
(e)    Except the Permitted Encumbrances, the conveyance of the Property
pursuant to this Agreement will not violate any private restriction or agreement
or any applicable statute, ordinance, governmental restriction or regulation.
(f)    Seller has received no notice of any action, litigation, pending or
threatened condemnation or other proceeding of any kind pending against Seller
which relates to or affects the Property.
(g)    Seller, on the Closing Date, will have complied with all of its
obligations required to be performed by that date, unless such compliance has
been waived in writing by Buyer.

#PageNum#



--------------------------------------------------------------------------------



(h)    Seller shall take no action to permit any change in the zoning of the
Property without Buyer’s prior written consent.
(i)    Except as disclosed in the documents listed in Schedule 1, to the best
knowledge of Seller, the Property is not in violation of any federal, state or
local environmental laws or regulations. Seller shall promptly provide to Buyer
notice of, and if applicable a copy of, any notice Seller receives with respect
to any violation of environmental laws at the Property. References in this
subaragraph (i) to the “knowledge” of Seller shall refer only to the current
actual knowledge of the Designated Employee (defined below) of Seller, and shall
not be construed, by imputation or otherwise, to refer to the knowledge of
Seller, or any affiliate of Seller, to any property manager, or to any other
officer, agent, manager, representative or employee of Seller or any affiliate
thereof, or to impose upon such Designated Employee any duty to investigate the
matter to which such actual knowledge, or the absence thereof, pertains. As used
herein, the term “Designated Employee” shall refer to the following persons:
Timothy Price. Seller represents and warrants to Buyer that Timothy Price is the
Vice President of Risk Management / Environmental, Safety, and Health for
Seller, and has had direct responsibility for environmental matters at the
Property since acquisition of the Property by Seller.
(j)    Except as expressly set forth in this Agreement, Seller has not made and
does not make and disclaims any and all express or implied representations and
warranties regarding or relating to the condition, suitability for any
particular purpose, susceptibility to flooding, value, marketability, layout,
square footage, income, expense, zoning, use and occupancy restrictions,
operation, compliance with environmental laws and laws and regulations relating
to hazardous substances, toxic waste and underground storage tanks and all legal
requirements or any other matter or thing affecting or relating to the Property.
Buyer acknowledges that, except as expressly set forth in this Agreement, no
such representations or warranties, expressed or implied, have been made. Buyer
agrees to purchase the Property “as is” and without representation or warranty,
expressed or implied, except as expressly set forth in this Agreement, and Buyer
acknowledges and represents that it has factored the “as is” condition of the
Property into the price it has agreed to for the Property. The terms and
provisions of this paragraph shall survive any termination of this Agreement.
Moreover, it is acknowledged that because of the age of the Property, asbestos
containing material and other hazardous substances or other contaminates whether
or not in violation of federal, state or other applicable law may be present on
the Property.
Seller agrees that the performance of each of the foregoing covenants and the
truthfulness of each of the foregoing representations and warranties (and of all
other representations and warranties by Seller in this Agreement) is a condition
precedent to the performance by Buyer of its obligations under this Agreement.
If any such covenant is not performed, or any such representation or warranty
shall become untrue, prior to Closing, or in the event any of the conditions
precedent to Buyer’s obligations as described in this Agreement has not been
satisfied or waived as of the Closing Date, Buyer, may terminate this Agreement
and receive an immediate refund of the Deposit. The foregoing remedy is not
intended to be Buyer’s sole remedy except, however, in the event that any such
covenant is not performed, or any of Seller’s representations or warranties
shall become untrue prior to Closing, and provided Seller shall not have
actively participated in the act or circumstance by reason of which such
covenant is not performed or such representation or warranty so becomes untrue,
then Buyer’s sole remedy shall be to terminate this Agreement and receive refund
of the Deposit. The representations and warranties set forth in this paragraph
10 shall survive Closing for a period of six (6) months.
11.    Representations and Warranties of Buyer. Buyer represents and warrants to
Seller as of the Effective Date and as of the date of Closing that:
(a)    Buyer is a corporation validly existing and in good standing under the
laws of the State of North Carolina. The execution and delivery of this
Agreement and the consummation of the transactions

#PageNum#



--------------------------------------------------------------------------------



contemplated by this Agreement by Buyer have been duly and validly authorized by
all necessary action, and this Agreement constitutes Buyer’s valid and legally
binding agreement enforceable in accordance with its terms.
(b)    Buyer has sufficient liquid assets to pay the Purchase Price to Seller in
cash or other immediately available funds at Closing without financing. Buyer
acknowledges that there is no financing contingency under this Agreement, and
agrees that it shall have no right to terminate this Agreement, during the
Inspection Period or otherwise, because of a lack of funds.
(c)    Buyer, on the Closing Date, will have complied with all of its
obligations required to be performed by that date, unless such compliance has
been waived in writing by Seller.
Buyer agrees that the truthfulness of each of the foregoing representations and
warranties and of all other representations and warranties by Buyer in this
Agreement is a condition precedent to the performance by Seller of its
obligations under this Agreement. If any such representation or warranty shall
become untrue prior to Closing, Seller may exercise its remedies for default set
forth in paragraph 20 below.
12.    Conditions to Buyer’s Obligations. Buyer’s obligations under this
Agreement shall in all respects be further conditioned upon the satisfaction of
each of the conditions set forth below. If any condition is not satisfied, Buyer
shall have the right to terminate this Agreement by notice in writing to Seller,
and thereupon the Deposit shall be paid to Buyer. Those conditions are:
(a)    Seller has complied with and otherwise performed each of the covenants
and obligations of Seller set forth in this Agreement, and
(b)    All representations and warranties of Seller as set forth in this
Agreement shall be in all material respects true and correct as of the Effective
Date and as of Closing.
13.    Conditions to Seller’s Obligations. Seller’s obligations under this
Agreement shall in all respects be further conditioned upon the satisfaction of
each of the conditions set forth below. If any condition is not satisfied,
Seller shall have the right to terminate this Agreement by notice in writing to
Buyer, and thereupon the Deposit shall be paid to Seller. Those conditions are:
(a)    Buyer has complied with and otherwise performed each of the covenants and
obligations of Buyer set forth in this Agreement, and
(b)    All representations and warranties of Buyer as set forth in this
Agreement shall be in all material respects true and correct as of the Effective
Date and as of Closing.
14.    Damages and Destruction. If all or any part of the Property is damaged or
destroyed by fire, the elements or any other destructive force or cause between
the Effective Date and Closing Date, Buyer may at its election either:
(i) proceed to closing without an abatement of the Purchase Price, in which
event Seller shall assign to Buyer all of Seller’s right, title and interest in
and to any insurance proceeds from Seller’s casualty insurer resulting from the
damage or destruction; (ii) or terminate this Agreement by delivery of written
notice to Seller, in which event the Deposit shall be returned to Buyer and this
Agreement shall be null and void.
15.    Eminent Domain. If all or any part of the Property is taken by eminent
domain or if condemnation proceedings are commenced, Buyer shall have the option
by written notice to Seller, to terminate this Agreement and receive an
immediate refund of the Deposit. If Buyer does not elect to terminate this
Agreement, it shall remain in full force and effect, and Seller shall assign,
transfer and set over to Buyer

#PageNum#



--------------------------------------------------------------------------------



at the Closing all of Seller’s right, title and interest in and to any damages
or compensation that may be awarded or paid for such taking or for any
conveyance in lieu thereof.
16.    Broker’s Commission. Except for the commission in the amount of six
percent (6.0%) of the Purchase Price which Seller has agreed to pay to
Thalhimer, a Virginia company, and which Thalheimer has agreed to share 50%-50%
with Buyer’s agent, Colliers International, pursuant to separate agreement(s),
Seller represents to Buyer that no broker’s or real estate commissions are or
shall be due in respect of this transaction by reason of any agreement made or
which may be alleged to have been made by Seller and Seller agrees to defend,
indemnify and save harmless Buyer from and against any cost and expense
(including actual attorneys’ fees billed at customary hourly rates) incurred by
Buyer as a result of the untruth of the foregoing representation by Seller.
Buyer represents to Seller that, other than the commission referred to above to
be shared by Thalheimer and Colliers International, no broker’s or real estate
commissions are or shall be due in respect of this transaction by reason of any
agreement made or which may be alleged to have been made by Buyer and Buyer
agrees to defend, indemnify and save harmless the Seller from and against any
cost and expense (including actual attorneys’ fees billed at customary hourly
rates) incurred by Seller as a result of the untruth of the foregoing
representation by Buyer.
17.    Possession. Except for the Permitted Encumbrances Seller shall deliver
exclusive possession of the Property to Buyer at the Closing.
18.    Survival. Except as expressly set forth herein, none of the terms,
covenants, conditions, representations, warranties and agreements of this
Agreement shall survive Closing.
(a)    Notices. All notices or elections required or permitted to be given or
served by a party hereto upon the other party shall be deemed given or served in
accordance with the provisions of this Agreement: (a) (i) if the notice or
election is directed to Seller on the date personally or electronically
delivered to Jane E. Nelson, Esq., or (ii) if the notice or election is directed
to Buyer, on the date personally or electronically delivered to Harry Amin, or
if sent by overnight delivery service, on the date one (1) business day after
deposit with a nationally recognized overnight delivery service with proof of
delivery:
If to Buyer:    Worldwide Ventures, Incorporated
2127 Wittstock Drive
Charlotte, NC 28210
Email: harryamin@yahoo.com


With a copy to:    Douglas P. MacMillan
Burris, MacMillan, Pearce, McCutcheon & Burris, PLLC
6857 Fairview Road, Sutie 100
Charlotte, NC 28210
Email: dpmacm@bellsouth.net


if to Seller:
Consumer Programs Incorporated

Attn: Jane E. Nelson, General Counsel
1706 Washington Avenue
St. Louis, MO 63103
Email: jnelson@cpicorp.com





#PageNum#



--------------------------------------------------------------------------------



with a copy to:
Robinson, Bradshaw & Hinson, P.A.

101 North Tryon Street, Suite 1900
Charlotte, North Carolina 28246
Attn: Tilman Thomas Gates
TGates@rbh.com


Either party may change its address for the service of notice by giving written
notice of the change to the other party in the manner specified above ten (10)
days prior to the effective date of such change.
19.    Default and Liquidated Damages. In the event Buyer defaults under this
Agreement, other than default in respect of Buyer’s indemnity obligations under
paragraph 9 and 16 above, the sole remedy of Seller shall be to receive and
retain the Deposit as liquidated damages, it being agreed that Seller’s damages
in the event of a default by Buyer would be difficult to estimate precisely and
that the Deposit constitutes the parties’ best estimate of such damages and is
intended as liquidated damages and not a penalty or forfeiture and Seller hereby
expressly waives any right to sue Buyer. The foregoing provisions shall not in
any way limit damages Seller may recover from Buyer in respect of Buyer’s
indemnity obligations under paragraph 9 above. In the event Seller defaults or
fails to perform any of the conditions or obligations of Seller under this
Agreement or in the event any of Seller’s representations and warranties
contained in this Agreement are not true and correct as of the date hereof and
as of the Closing, Buyer shall be entitled, subject to the limitations set forth
in paragraph 7 herein, to obtain a prompt and complete return of the Deposit
(including the interest earned thereon), or to obtain specific performance of
the obligations of Seller under this Agreement (and if Buyer is successful in
obtaining such specific performance, Seller agrees to indemnify Buyer for
Buyer’s reasonable costs and expenses, including without limitation actual
attorneys’ fees billed at customary hourly rates and court costs, incurred in
such action), as Buyer’s exclusive remedies against Seller for Seller’s default.
Notwithstanding the foregoing, if Seller’s breach of this Agreement shall be in
bad faith, (e.g. to hinder or delay Buyer from Buying the Property so Seller can
sell to another party for a higher price), Buyer shall be entitled to bring a
civil action for damages against Seller. The foregoing provisions shall not in
any way limit damages Buyer may recover from Seller in respect of its indemnity
obligations under paragraph 16 above.
20.    Counterparts. This Agreement shall be executed in multiple counterparts
with an executed counterpart being retained by Buyer and Seller.
21.    Captions. Paragraph headings or captions appearing in this Agreement are
for convenience only, are not a part of the agreement between the parties, and
are not to be considered in interpreting this Agreement.
22.    Assignment; Binding Effect. Buyer shall have no right to assign this
Agreement without the prior written consent of Seller, except that Buyer may
assign this Agreement to an affiliated company without the prior written consent
of Seller. All covenants, agreements, warranties and provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective heirs, executors, administrators, personal representatives,
successors and permitted assigns.
23.    Controlling Law. This Agreement has been made and entered into under the
laws of the State of North Carolina and those laws shall control the
interpretation and enforcement of this Agreement.
24.    Intentionally Deleted.



#PageNum#



--------------------------------------------------------------------------------



25.    Time of the Essence. Time is of the essence with respect to every
provision of this Agreement.
26.    Construction of Terms. Where appropriate, any word denoting the singular
shall be deemed to denote the plural, and vice versa. Where appropriate, any
word denoting or referring to one gender shall be deemed to include all other
genders. If the time period by which any right, option or election provided
under this Agreement must be exercised, or by which any act required under this
Agreement must be performed, or by which Closing must be held, expires on a
Saturday, Sunday or holiday; then such time period shall be automatically
extended to and through the next day which is not a Saturday, Sunday or holiday.
27.    Entire Agreement; Modification. This Agreement constitutes the entire and
complete agreement between the parties and supersedes any prior oral or written
agreement or understanding between the parties with respect to the transaction
contemplated by this Agreement. No modification of this Agreement and no waiver
of any of its terms or conditions shall be effective unless made in writing and
duly executed by Buyer or Seller.
28.    Escrow of Deposit. The undersigned title insurance company is appointed
Escrow Agent to receive, hold and disburse the Deposit in accordance with the
following terms and conditions:
(a)    In the event of default by Buyer under this Agreement, Escrow Agent is
instructed to deliver the Deposit to Seller, and the same shall be liquidated
damages for any default by Buyer, and Buyer shall have no other liability under
this Agreement.
(b)    In the event of default by Seller under this Agreement, or termination of
this Agreement by Buyer in accordance with its terms, Escrow Agent is instructed
to deliver the Deposit to Buyer.
(c)    In the event the purchase and sale contemplated by this Agreement is
closed, Escrow Agent is instructed to deliver the Deposit to Seller as provided
in this Agreement, and the same shall be treated as a credit against the
Purchase Price.
(d)    The Deposit shall be invested by Escrow Agent in a Money Market Account
or equivalent maintained by a national bank in Charlotte, North Carolina so as
to provide availability of funds on no more than two days’ notice.
(e)    Buyer and Seller agree that Escrow Agent shall not be liable for any
reason except gross negligence or intentional misconduct.
(f)    Any fee due Escrow Agent shall be paid half by Buyer and half by Seller.
(g)    In the event Escrow Agent is required to institute or participate in
litigation as a result of this escrow, the Buyer and Seller shall be jointly and
severally obligated to reimburse Escrow Agent for any cost and expenses
(including actual attorneys’ fees billed at customary hourly rates) actually
incurred by it.
(h)    In the event the parties should dispute who is entitled to the Deposit,
and if after thirty (30) days, the parties are still unable to resolve such
dispute and jointly direct and authorize the Escrow Agent in writing as to how
to disburse the Deposit, the Escrow Agent may file an interpleader action to the
end that the Deposit be paid into the Clerk of Superior Court for Mecklenburg
County, North Carolina pending an order of the court as to the disposition of
the Deposit.





#PageNum#



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of Buyer and Seller has caused this Agreement to be
executed all as of the day and year first above written.
SELLER:
CONSUMER PROGRAMS INCORPORATED
By:
/s/ Dale Heins    

Title:
Executive Vice President - Finance / CFO / Treasurer    

Date executed:
September 20, 2012
BUYER:
WORLDWIDE VENTURES, INCORPORATED
By:
/s/ Harry Amin    

Title:
President / CEO    

Date executed:
September 20, 2012
The undersigned executes this Agreement to confirm (i) its receipt of $50,000.00
delivered into escrow as the Deposit and (ii) its agreement to serve as Escrow
Agent pursuant to paragraph 28 of the foregoing Agreement.


CHICAGO TITLE INSURANCE COMPANY
By: Urban Title Title Insurance Company, Agent
By:        
Title:        
Date executed:
September __, 2012

#PageNum#



--------------------------------------------------------------------------------


LIST OF SCHEDULES AND EXHIBITS
TO PURCHASE AND SALE AGREEMENT


Schedule 1
--    Seller’s Environmental Reports

Exhibit A
--    Description of the Land

Exhibit B
--    Owner Affidavit and Indemnity Agreement







